Citation Nr: 1530928	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  07-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 30 percent for mood disorder (claimed as depression) associated with lumbosacral degenerative disk disease.

3.  Entitlement to an initial rating in excess of 20 percent for lumbosacral degenerative disk disease (DDD), prior to September 26, 2003, and in excess of 40 percent from September 26, 2003 (excluding the period from September 29, 2010 through December 31, 2010 during which a temporary total rating was in effect for convalescence).

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbosacral degenerative disk disease.

5.  Entitlement to a total disability rating based on individual unemloyability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1972, and he had a period of active duty for training in July and August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2009, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted the July 2009 hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing in a letter sent in April 2015.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran has not responded to the letter.  Therefore, the Board assumes that he does not wish to appear at a new hearing.

In December 2009, the Board issued a decision denying the claim of service connection for a cervical spine disability and remanded the claim for an increased rating for the service-connected low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in November 010 granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran) and vacated the Board's December 2009 decision and remanded the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the Motion.  The Board remanded the case for additional development in April 2011 and May 2013.

During a July 2010 VA spine examination, the Veteran reported he was currently unemployed and was on disability for his back for about a year.  Additionally, a July 2014 VA examiner noted that the Veteran's back pain was the issue most likely to impair his work ability.  A TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  As such, in light of Rice, the Board deems that the issue of entitlement to a TDIU is properly before the Board, as listed on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 40 percent for lumbosacral DDD for the period from January 1, 2011 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a cervical spine disability, casually related to, or aggravated by, service.

2.  Throughout the pendency of the appeal, the Veteran's mood disorder was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships.

3.  Prior to September 26, 2003, the Veteran's lumbosacral DDD was not manifested by severe limitation of motion, or severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and abnormal mobility on forced motion.  Severe intervertebral disc syndrome, with recurring attacks, was also not shown.

4.  From September 26, 2003 to September 28, 2010, the Veteran's lumbosacral DDD include limitation of motion to, at most, 10 degrees forward flexion, 0 degrees extension, 5 degrees bilateral lateral flexion, 0 degrees bilateral lateral rotation, and 20 degrees combined range of motion of the thoracolumbar spine.  Favorable or unfavorable ankylosis of the thoracolumbar spine was not shown.

5.  The Veteran's radiculopathy of the right lower extremity results in incomplete paralysis of the sciatic nerve that is no more than moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an initial rating of 50 percent, but no higher, for mood disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

3.  The criteria for an initial rating in excess of 20 percent for lumbosacral DDD have not been met, prior to September 26, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2003).

4.  The criteria for an initial staged rating in excess of 40 percent for lumbosacral DDD have not been met, from September 26, 2003 to September 28, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2003).

5.  The criteria for an initial rating of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in April 2004, April 2011 and October 2010 satisfied the duty to notify provisions with respect to the service connection and increased ratings claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran identified records of treatment at the VA Medical Center (VAMC) in Baltimore from 1973 to 1994 as relevant to his low back condition.  Consistent with the Joint Motion, the RO requested the identified records from the Columbia VAMC in May 2013 but received all available records from the Columbia VAMC in June 2013.  The Columbia VAMC notified the RO in August 2013 that treatment records dated January 1973 to December 1986 were unavailable.  In August 2013, the RO informed the Veteran of the unavailability of these records and requested he send any records in his possession.  See 38 C.F.R. § 3.159(e).  In August 2013, the Veteran responded that his treatment records located at the Columbia VAMC are dated from 1991 to present and treatment records dated 1972 to 1990 should be obtained from the Baltimore VAMC.  However, in March 2014 the RO was notified by the Baltimore VAMC that treatment records dated 1972 to 1990 have been combined with the Veteran's Columbia VAMC treatment records.  Under these circumstances, further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2); Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a "fishing expedition" to determine whether there might be some unspecified information that could possibly support a claim).

The Board finds that a VA examination is not required in the claim service connection for a cervical spine disability because there is no medical evidence, suggesting a nexus that is too equivocal or lacking in specificity to support a decision on the merits, and there is no credible evidence of continuity, so that there is no possible association of the claimed disability and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Federal Circuit has recently addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no medically competent evidence or credible lay evidence that any cervical spine condition was shown in service and no competent evidence of a link to service.  While the Veteran contends that his cervical spine condition started in service, the Board finds his contention not credible for the reasons explained below.  The only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no competent and credible evidence of a cervical spine condition in service and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

With regard to the increased rating claims, the Veteran was provided VA spine examinations in February 2007 and July 2010, VA neurological examinations in July 2010 and July 2014, and VA mental disorders examinations in August 2010 and July 2014.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's service-connected disabilities, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disabilities.  As these examinations included sufficient details as to the current severity of his disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) focused on the elements necessary to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from the American Legion, and he was asked questions to ascertain the onset of symptoms, and any nexus between service and a current disability, as well as the current symptoms relating to his service-connected disabilities.  Additional records were identified by the record and the RO attempted to obtain VA treatment records from 1972 and 1986 pursuant to the Joint Motion and the Board's April 2011 and May 2013 remands.  Otherwise, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that has yet to be obtained.  Furthermore, the Veteran did not suggest any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for such disease) within a prescribed period after discharge from service ([one year for arthritis]), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records contain no complaint, finding, history, treatment, or diagnosis of a neck or cervical spine abnormality in service.  Records of the Army Reserve only show that in July 1973 the Veteran complained of a back injury.  History included intermittent low back pain for two years, which had not been treated, and acute low back pain of five days' duration due to heavy lifting.  The impression was mechanical low back pain.

After service, employment records and private medical records show the Veteran was evaluated for neck pain after a work related injury in November 1985, when the Veteran was thrown into a wall by a student he was trying to subdue as a school police officer.  A November 1985 VA treatment report reflects that the Veteran was referred for consultation due to neck injury in November 1985.  The resulting diagnosis was cervical radiculopathy; he was put on light duty status.  There was no history of a previous neck injury.  X rays were negative, except for reversal of the normal cervical lordotic curve, and the diagnosis was acute cervical sprain and strain.  

In January and in November 1986, he was involved in other altercations at work, aggravating his previous injury.  In February 1988, a computerized tomography (CT) scan of the cervical spine was compatible with a disc herniation at C5-C6.

In April 1988, the Veteran was unable to perform his duties because of cervical syndrome, following the injury in November 1985 and that he had suffered recurrences in September and in October 1987.  The Veteran last worked as a school police officer in April 1988 because of the injury in November 1985.  A September 1988 disability examination report states that the Veteran's symptoms first appeared or accident happened on November 25, 1985 and he stopped working in April 1988 due to diagnosis of chronic cervical sprain with radiculopathy and myofibrocytis and chronic lumbar sprain with associated sciatica.  He complained of neck pain into shoulders down arms.

On evaluation in September 1989, the diagnosis was musculo-ligamentous strain of the neck with cervical disc disease, which was attributed to the injury in November 1985.

During a June 1992 VA general medical examination, the Veteran reported having worked in law enforcement until 1987 and then having been a student in business management.  He complained of low back pain for 20 years; in January 1995, he complained of low back pain for greater than 10 years, in June and August 2002, history included low back pain.  In March 2003, history included back pain since 1972 In May 2003, X-rays revealed degenerative disc disease and degenerative arthritis of the cervical spine.

A December 2003 VA treatment report shows diagnoses of cervical pain, cervical degenerative disc disease and degenerative joint disease with muscle guarding and poor posture.

In March 2006, on evaluation by a private physician, the Veteran gave a history of chronic neck pain, dating back to repetitive heavy lifting in the military and exacerbated by injuries on the job as a school police officer.

The physician expressed the opinion that assuming that the Veteran never had problems before doing heavy lifting in military service and assuming that he has had chronic persistent pain ever since that has never completely resolved, then the Veteran s symptoms could be attributed to his back injury in service in the 1970s within a reasonable degree of medical certainty.  In December 2007, the same physician stated that the degenerative changes of the cervical spine were likely the result of the Veteran s military experience.  

Also in March 2006, another private physician diagnosed traumatic injury to the neck.  The physician stated that the Veteran was involved in an accident in service and also in accident in while working as school police officer and that a portion of his current cervical condition was related to an injury in service.

In January 2007 VA treatment reports, the Veteran reported his cervical pain began in 1980 when apprehending a suspect as a police officer.  He stated he was in the infantry and had to mount mortar parts in an armored personnel carrier sometimes having to lift fairly heavy weights.  He worked as a police officer from 1980 to 1987 sometimes having to struggle with suspect being apprehended and began having neck problems during that time.  Since the early 1990s he has worked as a short haul truck driver but has not had to load and unload vehicles.  He denied any motor vehicle accidents.  Currently he had neck pain radiating into the shoulders and arms worse on the left than on the right.

A March 2007 VA treatment report reflects a diagnosis of cervical lumbar disc disease.  The Veteran reported the onset of his cervical pain was in 1980. 

During the July 2009 Board hearing, the Veteran testified that the neck and back injuries happened at the same time.

On the basis of the service treatment records, a cervical spine disability to include degenerative disc disease and degenerative joint disease or arthritis was not affirmatively shown to have been present during service, and service connection under 38 USCA § 1110 and 38 CF R §3 303(a) is not established.

Although the service treatment records do not document a cervical spine injury, the Veteran is competent to describe neck pain during service.  Layno v Brown, 6 Vet. App.  465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a cervical spine disability and sufficient observation to establish chronicity during service, then a showing of continuity of symptomatology is another way to establish service connection.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).

On the question of continuity of symptomatology, the evidence in favor of continuity consists of the Veteran statements and testimony that since service he has experienced chronic neck pain due to repetitive heavy lifting in the Army.  However, the Board finds that the Veteran's current statements made in connection with his pending claim for VA benefits, that his current neck pain has been continuous since service, are inconsistent with the Veteran's earlier statements and therefore are not credible.  To that effect, although he testified during the Board hearing that his neck and back injuries happened at the same time in service and continued ever since that time, during January 2007 VA treatments, he reported his cervical pain began in 1980 when apprehending a suspect as a police officer while his back began in 1970 when lifting and mounting heavy equipment on a military vehicle.  He stated he worked as a police officer from 1980 to 1987 having to struggle with suspect being apprehended and began having neck problems during that time.

The evidence against a finding of continuity of symptomatology consists of the records of the Army Reserve in July 1973, when the Veteran complained of intermittent low back pain for two years without referring to neck pain and the employment records and private medical records from 1985 to1989.  The employment records and private medical records show that the Veteran was evaluated for neck pain after a work related injury in November 1985.  There was no history of a previous neck injury.  The Veteran was unable to perform his duties because of cervical syndrome, following the injury in November 1985.  On evaluation in September 1989, the diagnosis was musculo-ligamentous strain of the neck with cervical disc disease, which was attributed to the injury in November 1985.

The absence of continuity of neck symptoms from 1972 to 1985 interrupts continuity and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3 303(b), Maxson v West, 12 Vet App 453, 459 1999, aff'd sub nom, Maxson v. Gober, 230 F 3d 1330, 1333 (Fed Cir 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

Moreover, in 1985, when the Veteran complained of neck pain after a neck injury at work, followed by several work-related neck injuries in 1986 and in 1987, the Veteran did not mention neck pain originating in service or continuing since service and there was no history of a previous neck injury.  Because the record in 1985, initially documenting neck pain, and thereafter to 1989, following work-related neck injuries, pertained to the diagnosis and treatment of the condition, the evidence is highly probative of the question of continuity and as the evidence does not associate the neck pain and injury in 1985 and thereafter in any way to an in-service injury, the evidence does not support a finding of continuity and opposes, rather than supports, the claim.  See Rucker v Brown, 10 Vet App 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).
 
Therefore, the Board finds that the absence of evidence of continuity of symptomatology in the period between 1972 and 1985, when the Veteran was either silent about neck pain or denied a history of a neck injury in service, when the Veteran was seeking treatment and had occasion to assert such an injury in seeking treatment, constitutes negative evidence in balancing the Veteran s statements and testimony of continuity made in conjunction with his current claim against the negative evidence of continuity of symptomatology in the record from 1972 to 1985 and thereafter to 1989, the negative evidence outweighs the Veteran's later statements and testimony on the question of continuity of symptomatology.  See Buchanan v Nicholson, 451 F 3d 1331, 1336 (Fed Cir 2006) (The lack of contemporaneous medical records may be a fact the Board can consider and weight against the Veteran s lay evidence, and the lack of such records does not, in and of itself, render the lay evidence no credible.).  For this reason, the preponderance of the evidence is against finding continuity of symptomatology under 38 C.F.R. § 3.303(b).

Also, the initial diagnosis of degenerative joint disease or arthritis of the cervical spine established by X-ray in May 2003, more than 30 years after service, is well beyond the one year presumptive period after discharge from service in 1972, and service connection on a presumptive basis for degenerative joint disease or arthritis as a chronic disease under 38 USCA § 1112 and 38 CFR § § 3 307, 3 309(a) is not established.

As for service connection for a cervical spine disability based on the initial diagnosis disease after service under 38 C F R § 3 303(d), there is no favorable medical evidence to support the claim.

The competent medical evidence consists of the statements in March 2006 and December 2007, taken together, a private physician was of the opinion that assuming that the Veteran had chronic persistent neck pain ever since that has never completely resolved, then the Veteran's degenerative changes of the cervical spine were likely the result of his military experience.  As the previously explained, in balancing the Veteran's statements and testimony of continuity made in conjunction with his current claim against the negative evidence of continuity of symptomatology in the record from 1972 to 1985 and thereafter to 1989, the negative evidence outweighed the Veteran's later statements and testimony on the question of continuity of symptomatology.  For this reason, the Board found that the preponderance of the evidence was against a finding continuity of symptomatology under 38 C FR § 3 303(b).

As the Board has rejected the theory of continuity, the Board also rejects the factual premise that the private physician relied on, namely, chronic persistent neck pain ever since, to reach the conclusion in the medical opinion.  As the Board rejects the factual premise that the private physician relied on, the Board also rejects the private medical opinion as the factual premise, chronic persistent neck pain ever since, is inaccurate account of the significant facts in this case. 

In March 2006, another private physician diagnosed traumatic injury to the neck and stated that the Veteran was involved in an accident in service and also in an accident while working as school police officer and that a portion of his current cervical condition was related to an injury in service.  The physician referred to the Veteran's history of heavy, repetitive lifting in service, resulting in a back injury and back pain ever since.  For the same reasons expressed above, the Board rejects the private medical opinion as the factual premise, chronic persistent pain ever since service, is inaccurate account of the significant facts in this case.

Although the Veteran is competent to describe symptoms of neck pain, as for the Veteran s statements, a cervical spine disability, degenerative disc disease and degenerative joint disease, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F 3d 1372 1377 (Fed Cir 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).

Degenerative disc disease and degenerative joint disease of the cervical spine is not a simple medical condition, such as a broken leg, because the condition affects an internal joint, which is a condition a lay person cannot perceived through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Personal knowledge is that which is perceived through the use of the senses.  For this reason, the Board determines that the cervical spine disability, degenerative disc disease and degenerative joint disease, is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, the Veteran is not competent to state that the current disability was present during service.  To this extent, the Veteran's statements are not competent evidence on of medical causation, that is, an association between the current cervical spine disability and an injury, disease, or event in service.

Accordingly, the Board concludes that the weight of the evidence is against the Veteran's claim of service connection for a cervical spine disability.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Mood Disorder

Service connection for mood disorder was granted in an August 2010 rating decision effective from August 20, 2003, with an initial evaluation of 30 percent.  As such, the rating period on appeal for the initial evaluation for PTSD is from August 20, 2003.  38 C.F.R. § 3.400(o)(2) (2014).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The Veteran's mood disorder is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9434.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

A November 2003 VA treatment report reflects that the Veteran requested mental health treatment for episodes of depression and mood swings affecting his marriage.

In December 2003, on mental health triage assessment, the Veteran reported difficulty sleeping, experiencing distressful dreams of people shooting at him and him being chased, little interest in socialization and increased irritability.  He denied suicidal and homicidal ideation.  His presenting problems included recurrent depression, insomnia, difficulty coping with illness, and history of depression and had taken Paxil for several years.  Provisional diagnosis was recurrent major depression recurrent, and a GAF score of 50 was listed.  A VA December 2003 mental health outpatient treatment record reflects that his mood was depressed, angry and irritable; his affect was mildly constricted; his thought process was linear goal directed.  He reported visual hallucinations in that he continued to see shadows that he associated with a "bug" in peripheral vision. His thought content was rational.  He denied suicidal and homicidal ideation.  He described his sleep as non-restorative, restless, and fragmented, with early morning awakening; he slept less than 4 hours. His appetite and energy were adequate; his interests were limited but he engaged in hobbies/interest or work daily.  His also reported irritability, anger, nightmares once a week, and night sweats. He denied flashbacks.  The impression was major depressive episodes on Axis I, chronic severe without psychotic features; and nonmilitary related PTSD.

In January 2004, the Veteran was referred for marital financial and anger management counseling.  He was alert and oriented to person place time and situation.  His eye contact was good; his speech was spontaneous with normal rate, tone, and volume; his mood was depressed; his affect was congruent to mood; his thought process was logical and goal directed.  He denied hallucinations, delusions, and suicidal and homicidal ideation.  His insight/judgment was fair.

In February 2004, the Veteran was seen for marital psychotherapy.  The treatment note reflects that on mental status examination, he was well groomed and he had no abnormal behavior/psychomotor activity.  His speech had normal rate and tone but limited spontaneity.  His attitude toward examiner was guarded; his mood was anxious; his affect was normal-ranged; his thought process was linear and goal directed.  He denied hallucinations, illusions and his thought content was rational.  He denied suicidal and homicidal ideation.  The diagnosis was depressive disorder on Axis I.

In a December 2004 VA treatment report, the Veteran reported drifting off in thoughts, staying up all night at times, increased irritability, social isolation at times, and staying in house for days without contact of anyone except his wife.  A GAF score of 60 was listed.

A May 2007 VA treatment report reflects reports of insomnia and depression.

A March 2009 VA treatment report noted that the Veteran last took antidepressant in November 2008 but wanted to go back on antidepressant.  He reported having increased depression.  He also reported insomnia, agitation, and depression and rated severity of these symptoms as 8 on a scale of 1 to 10.  A March 2009 VA mental health note reflects that he continued to be irritable.  He reported irritability presently-"grouchy depressed mood" but denied suicidal ideation.  He was on guard most of the time and was easily startled by loud noises.  He avoided crowds and reported nightmares of people trying to take his life.  He spent most of his time alone at home, being isolative, and had little nighttime sleep.  On mental status examination, the Veteran was casually dressed and well-groomed.  His speech was within normal limits, and he was pleasant and cooperative.  He had good eye contact; his mood was down and his affect was congruent, with full range.  He denied suicidal and homicidal ideation, hallucinations, or plans or intent to harm self.  His judgement was coherent and linear and his insight was fair.  The impression was anxiety disorder, not otherwise specified-he did not meet the full criteria for posttraumatic stress disorder, and depression, not otherwise specified on Axis I. A GAF score of 51 was listed.  On a mental health attending note, the Veteran reported having recurrent frightening thoughts of his military training and fear and hopelessness he would die, as well as nightmares of being chased and fears for his life, flashbacks of his military training, hypervigilance, irritability, avoidance behaviors, inability to complete project, hyper startle response, dislike of loud noises such as fireworks, and depression and insomnia.  He denied suicidal and homicidal ideation.  The impression included PTSD, depression, not otherwise specified, and anxiety, not otherwise specified.

A June 2009 VA mental health note reflects that on mental status examination, the Veteran was fully oriented, well-groomed with no abnormal behavior or psychomotor activity.  He had normal speech and was cooperative toward the examiner.  He had intact memory and ability for abstract thinking, good concentration, good impulse control, good insight and judgement.  His mood was euthymic and his affect was normal.  He denied hallucination and suicidal and homicidal ideation.  His thought process was linear and thought content was appropriate.  He had limited interests.  He reported improvement in irritability/anger.  He also reported depressive, anxiety symptoms, nightmares, and flashbacks.  The impression was PTSD and depression, not otherwise specified.

An October 2009 VA treatment report reflects psychiatric diagnosis of PTSD and depression, not otherwise specified, with continuing problems of insomnia, anxiety, and depression, which the Veteran rated as 7, 8, and 6 on a scale of 1 to 10, respectively.

In a December 2009 VA treatment report, the Veteran reported being isolative and feeling depressed.  His anxiety was in control.  He reported sleeping 3 to 4 hours last 10 years.

A June 2010 VA treatment report noted that the Veteran had low suicide risk and the protective factors were good family and friend relationships.  He also had previous positive response to psychotropic medication, strong religious or spiritual beliefs, plans for the future, and caregiver responsibilities.

The Veteran was provided a VA mental disorders examination in August 2010.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported occasional feeling isolated and depressed, anxiety, difficulty sleeping more than 3 to 4 hours in the previous 10 years.  He had family issues and lived at home with his wife and children.  On interview, the Veteran reported problems with depression related to chronic pain in his low back and decreased ability to do things that he previously enjoyed.  He reported loss of interest in activities, decreased motivation, feeling hopeless at times, difficulty with his sleep due to chronic pain, problems with anger and irritability but that he was now staying away from people.  He denied any history of suicide attempts and denied current suicidal or homicidal ideation.  He also denied significant anxiety or panic attacks.  The Veteran reported having only 1 close friend outside of family and a neighbor that he saw on occasions.

The Veteran currently lived with his second wife of 8 years.  He was married and divorced 1 time previously and had 4 children.  The Veteran has a 9 year old daughter living at home.  The Veteran reported a history of charges for assault and anger problems and recent charges with his step son. He reported that he was adequately able to maintain his hygiene and take care of his finances.  As for occupational history, the Veteran was not currently employed.  His last job was as a CDL driver but he stopped in December of 2007 after 5 or 6 years, when he was fired after an incident with a coworker.  The Veteran reported a history of difficulty with anger problems and getting along with people on the job.

On mental status examination, the Veteran was alert and oriented to person place day date and time.  His thought process was linear; his affect was euthymic.  Insight was demonstrated.  He exhibited spontaneous speech that was fluent grammatical and free of paraphasias.  His attention and memory were generally within normal limits.  When asked about auditory or visual hallucinations the Veteran reported occasionally seeing insects when there is nothing there.  He did not report any auditory hallucinations.  The Veteran denied currently experiencing any auditory or visual hallucinations.  He also denied any history of suicide attempts, and any current suicidal or homicidal ideation.   The diagnosis was mood disorder due to general medical condition, and a GAF score of 58 was listed.

A February 2011 VA mental health note reflects that on mental status examination, the Veteran's behavior was calm, cooperative and receptive to examination.  His affect was full-ranged, his mood was euthymic, thought process was linear, and goal-directed.  He denied hallucinations, delusions and denied suicidal and homicidal ideation.  His insight, judgement, memory and concentration were intact and adequate.  The Veteran reported symptoms of fragmented sleep (with less than 4 total hours), poor appetite, fatigued energy, no irritability/anger, depressive/anxiety symptoms.  The diagnosis was depression on Axis I.

A June 2011 VA mental health note reflects symptoms of depression.  The Veteran had noticed an improvement in his mood, which he attributed to a reduction in the amount of conflict in his marriage.  He was currently separated from his wife.  Despite these improvements, he still experienced lack of motivation to leave the house or interact with anyone.  He also reported chronic insomnia.

VA mental health notes dated July 2011 to September 2011 show a diagnosis of adjustment disorder with depressed mood.  The Veteran denied suicidal and homicidal ideation.  He reported symptoms of depression related to separation form his wife and ongoing conflicts.  His mood became significantly more depressed over the course of the weekend after he received divorce papers from his wife.  He expressed a positive outlook on his upcoming divorce.  A GAF score of 63 was listed.

In a September 2012 VA mental health note, the Veteran requested a crisis appointment.  He explained that he got into "an altercation" with his ex-wife's boyfriend.  According to the Veteran, the boyfriend attempted to attack him with a stick and with karate moves, and the Veteran retaliated by cutting the boyfriend with a knife.  

VA mental health notes dated in June 2014 show that the Veteran reported feeling depressed lately, isolating himself, and little motivation.  He was married and was well supported by family and friends.  He was well-oriented, groomed appropriately, clean and neat.  His speech was of normal rate/tone/volume and his affect was congruent with mood, which was euthymic.  He presented alert and oriented with intact concentration and memory.  He had enjoyed fishing in his boat with a male friend.  He inherited several acres of land from family which kept him busy.  He had a female friend but he resided alone.  As to employability, it was noted the Veteran was employable and that he was seeking to refurbish a coach bus to make it a restaurant.  The clinical impression was dysthymic disorder.  

The Veteran was provided a VA mental disorders examination in July 2014.  The examiner indicated that the claims file was reviewed.  The pertinent diagnosis was major depressive disorder, recurrent.  The examiner opined that the Veteran's level of occupational and social impairment with regards to his mental diagnosis was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran reported living alone and that he was married and divorced twice.  He was currently not employed.  He was last employed driving truck but stopped working around 2007.  He was treated for mental health through the VA and was prescribed Fluoxetine.  He reported episodes of depressed mood and a history of problems with anger.  He related having two charges pending against him (killing a neighbor's dog and an assault charge).  He had numerous other assault charges from the 1970s to 1990s and had difficulty with irritability.  He described having some impulsivity in his behavior.   He also reported difficulty with his sleep at night, variable energy level and motivation, limitations due to his chronic medical conditions, problems with concentration and memory, difficulty completing tasks, and problems with worry, primarily his finances.  He previously enjoyed going fishing and working on old cars, but was limited physically in his ability to do these activities.  He enjoys working in his small garden.  He denied current suicidal and homicidal ideation.  

He reported symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The Veteran was alert, oriented, and cooperative with the examination.  His mood was mildly depressed and affect was mildly constricted.  His speech was fluent and mental status was generally within normal limits.  He was capable of managing his financial affairs.

A July 2014 VA treatment report noted a diagnosis of major depressive disorder.  The Veteran reported psychosocial problems of being divorced, residing alone, and being unemployed.  On mental status examination, the Veteran was well-oriented, groomed/dressed appropriately, clean and neat, and appeared his stated age, wearing polo shirt and jeans.  He ambulated slowly with observable pain and difficulty.  His speech was of normal rate/tone/volume, and his affect was congruent with mood which was euthymic and calm.  He was pleasant, relaxed, cooperative, and receptive to discussion/examination.  He maintained good eye contact.  His thought processes was linear, goal-directed, and his thought content was without hallucinations or delusions.  He denies homicidal and suicidal ideation, plan or intent.  His judgment, memory, and concentration were intact and adequate.  He reported doing well and appeared in good spirits.  He stated he had a poor memory.  He talked about his plan to build a mobile restaurant from a coach bus and went into detail of how he would build the bus and also explained he history of being a chef and enjoying cooking fish.  He reported he was supported by family, although he resided alone.  His daughter often visited and he was very excited about leaving for Baltimore the next day with his daughter to visit his mother.  It was noted that the Veteran seemed to have made progress in recent years as his mood had improved and he reported fewer family issues. 

An October 2014 VA mental health note reflects the Veteran, with history of unspecified depression and PTSD, was seen on follow up psychiatric evaluation, medication management and supportive therapy.  He exhibited fair mood, and he was uncertain whether he was depressed.  He denied suicidal and homicidal ideation.   He had 4 children, 3 grown and an 11 year old daughter.  He lived alone but had a girlfriend.  He denied use of alcohol or illicit drugs.  His sleep was poor, with 3 to 4 hours a night on average-he also slept during the day.  He took Fluoxetine, which he said had been helpful with mood and anxiety, with no side effects.  He enjoyed football.  

On mental status examination, he was casually dressed in appropriate attire, with good hygiene.  His attitude was cooperative and appropriate.  His speech was regular in rate, rhythm, tone, volume, spontaneity and production.  His attention was adequate by interview and he was fully oriented.  His mood was "good," and his affect was euthymic and calm.  There were no perceptual disturbances.  His thought process and thought content were logical and goal directed, linear, and coherent.  He denied delusions, obsessions, or compulsions.  His memory was grossly intact but it was not formally tested.  His insight and judgement were good.  The diagnoses were unspecified depression and PTSD.

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent initial rating, throughout the appeal period.  In this regard, the Board determines that, for the entire appeal period, the Veteran's mood disorder has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

However, the Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, has not been shown.  Notably, the July 2014 VA examiner opined that the Veteran's level of occupational and social impairment with regards to his mental diagnosis was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Most importantly, the Board finds no significant occupational impairment.  The December 2003 mental health assessment report noted the Veteran engaged in hobbies/interest or work daily.  During the August 2010 VA examination, the Veteran reported currently being unemployed and his last job was as a CDL driver.  He related that he stopped in December of 2007 after 5 or 6 years, when he was fired after an incident with a coworker.  He reported a history of difficulty with anger problems and getting along with people on the job.  However, despite the difficulty getting along with coworkers, he was able to maintain the employment for at least 5 to 6 years.  Further, a June 2014 VA mental health physician noted that the Veteran was employable and was seeking to refurbish a coach bus to make it a restaurant.  During the July 2014 VA examination, he talked about his plan to build a mobile restaurant from a coach bus and went into detail of how he would build the bus and also explained he history of being a chef and enjoying cooking fish.  Thus, the Board finds that inability to establish and maintain effective relationships due to mood disorder was not shown in terms of occupational functioning.

The Board recognizes that the Veteran's mood disorder has impacted his social functioning.  To that effect, the Veteran reported his episodes of depression and mood swings affected his marriage.  He separated from his ex-wife during the course of this appeal, and reported symptoms of depression and episodes of violence, such as killing a neighbor's dog and an assault on the ex-wife's boyfriend.  He has also reported occasional social isolation.  However, the evidence shows that the Veteran has low suicide risk due to protective factors, such as good family and friend relationships and caregiver responsibilities and that although he lived alone he is well supported by his family.  The July 2014 VA examination reports reflect that he has a girlfriend now and a treatment report in the same month stated that the Veteran seemed to have made progress in recent years as his mood had improved and he reported fewer family issues.  His daughter often visited and he was very excited about leaving for Baltimore the next day with his daughter to visit his mother.  Accordingly, the Veteran demonstrated that he is able to establish and maintain some positive family relationships.

In considering all of the Veteran's symptoms affecting his occupational and social impairment, the Board finds it significant that no abnormalities were found with regard to his thought processes, speech and communication at his VA examination and most of his treatments.  The VA examination and outpatient treatment records reflect that the Veteran was fully oriented and alert, with good eye contact and appropriate behavior.  In particular, on mental status examinations, his thought process was logical, linear, and goal-directed, and thought content was rational with no evidence of delusions or hallucinations, or suicidal or homicidal ideation.  Additionally, his judgment and insight were evaluated as fair, good, intact, and adequate.  Thus, deficiencies in the areas of judgment or thinking are not shown.

The Board finds that the Veteran's disability does not more closely approximate the type and degree of symptoms contemplated by the 70 percent rating criteria.  Functional impairment comparable to suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, have not been demonstrated.  

The Veteran's mood disorder has manifested by symptoms of depression, anxiety, mood swing, mildly constricted affect, irritability, hypervigilance, hyper startle response, difficulty sleeping with nightmares about once a week, limited motivation and interests, social isolative tendency, dislike of loud noise, mild memory loss, and difficulty with concentration.  The Board finds that these symptoms resemble the type and degree of symptoms listed the 50 percent rating criteria, such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In sum, based on the Veteran's level of occupational and social functioning reflected in the record, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, has not been shown.  See Mauerhan, 16 Vet. App. at 442.  Accordingly, the 50 percent rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

Moreover, the Board finds significant that the GAF scores, estimated by the VA examiner and treatment providers who conducted a comprehensive psychiatric assessment of the Veteran and assigned GAF scores ranging from 50 to 63, as discussed above, which are indicative of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as few friends, conflicts with peers or co-workers.  DSM-IV at 46-47.  Furthermore, the Veteran's symptomatology as evidenced by the record corresponds with, and is compatible with a GAF score in the 50s.  

Lumbosacral DDD

Service connection was granted for chronic low back strain and lumbosacral DDD by a March 2007 rating decision and a 20 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective July 31, 2002.  Subsequently, by an August 2010 rating decision, the RO granted a 40 percent rating for the Veteran's low back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective September 26, 2003.

During the course of this appeal, the schedular criteria for evaluating the spine have been amended twice during the pendency of the Veteran's appeal.  First, the criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2002)).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003)).

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As the Veteran's claim was received prior to the effective date of the regulation changes, the Board must consider the Veteran's low back disability under both the old and the revised rating criteria and must apply the old rating criteria if the result is more favorable to the Veteran.  See Kuzma, 341 F. 3d at 1328.

The Old Criteria

If the old criteria are used, the Veteran would be rated under Diagnostic Code 5292, which applied to limitation of motion of the lumbar spine, or Diagnostic Code 5295, which applied to lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2001).  

Prior to September 26, 2003, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent rating was also warranted when only some of these symptoms are present if there is also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome warranted a 20 percent rating when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

The New Criteria

Alternatively, if the revised criteria are applied from the September 26, 2003 effective date, the Veteran would be rated under Diagnostic Code 5237, which applies to lumbosacral strain, or under Diagnostic Code 5243, the revised diagnostic code that applies to intervertebral disc syndrome from the September 22, 2003 effective date.

From September 23, 2002, under Diagnostic Code 5243, intervertebral disc syndrome, preoperatively or postoperatively, will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § § 4.25 (2014).  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  For purposes of evaluating intervertebral disc syndrome under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under the General Rating Formula.  Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation is for application when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and right and left rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2014).

Prior to September 26, 2003

VA treatment reports dated from July 31, 2002 to September 25, 2003 reflect the Veteran's history of low back pain.  In a February 2003 VA physical therapy consultation report, the Veteran complained of worsening chronic low back pain.  On imaging studies of the lumbar spine, there was narrowing of the intervertebral disc spaces at L2-3 and L5-S1.  There was no fracture or misalignment.  There was mild spondylosis at L4-5 and L5-S1.  There were no destructive lesions.  There was a mild lower lumbar scoliosis with convexity to the left.  The Veteran described increased back pain with transitioning from sit-to-stand and standing.  He stated that he had dealt with this pain for a long time, but the pain had gotten worse since his prostate surgery in August 2002.  He had significantly antalgic gait from urinary leg bag rather than from back pain.

A VA general medical examination conducted in March 2003 noted on physical examination, range of motion of all joints was normal.  The Veteran reported tenderness in the lumbar spine area.  Straight leg raising was negative.  The diagnosis was chronic mechanical back pain.

Although the Veteran did credibly report chronic low back pain, increased with transitioning from sit-to-stand and standing, the March 2003 VA examination reflects normal range of motion on physical examination.  The imaging studies showed narrowing of the intervertebral disc spaces at L2-3 and L5-S1, with no fracture or misalignment, and mild spondylosis at L4-5 and L5-S1.  There has never been a recommendation for spinal surgery.  Considering the normal range of motion shown during the March 2003 VA examination and results of imaging studies, the Board finds that the disability was best evaluated as moderate and not severe with some limitation of motion but with no complete loss of lateral motion, marked limitation in bending, or listing of the whole spine, although narrowing of the spinal joint spacing was shown.  Further, there is no indication of abnormal mobility on forced motion.  Accordingly, prior to September 26, 2003, a rating greater than 20 percent was not warranted under the old Diagnostic Codes 5292 and 5295.  

Consequently, an initial rating in excess of 20 percent for lumbosacral DDD, under the old criteria prior to September 26, 2003.

The Board next finds that ratings under the criteria for intervertebral disc syndrome under either the older or new regulations are not applicable because the Veteran did not report and clinicians did not note recurrent attacks or incapacitating episodes with physician-prescribed bed rest due to intervertebral disc syndrome.  The records show that the Veteran's lumbar spine disability consistently manifested as constant pain but not episodic and incapacitating episodes.  The Board also finds that no neurologic pathology was shown during this period.  Thus, a rating in excess of 20 percent based on intervertebral disc syndrome is also not warranted.

From September 26, 2003 to September 28, 2010

In December 2003, the Veteran was seen in urgent care for low back pain.  There were no problems walking.  On examination, there was paraspinal tenderness in the L2-4 region.  

In March 2004, the Veteran presented with exacerbation of low back pain for 5 days.  Pain was in the mid low back with radiation to hips and legs, bilaterally.

A March 2006 private treatment report reflects that on physical examination, moving the Veteran's lumbar spine was painful in the low back area, mostly in the lower lumbar region.

In another March 2006 private treatment record, the Veteran complained of severe constant pain about his lower back.  He stopped heavy lifting and mowing the lawn, repairing automobiles, washing cars and doing yard work.  He could not sit, walk, stand or drive as much as before.  He had pain and difficulty with sexual intercourse.  He had difficulty using a bicycle.  On physical examination, there was tenderness upon palpation over the lower back region. Using an inclinometer, flexion of the lower back was to 28 degrees, extension was to 8 degrees, and lateral bending was to 15 degrees, bilaterally.  There was pain with motion of his back region.  It was noted based on the principal of medical probability, there was Category III impairment of the lumbar spine and the Veteran therefore had 18% impairment of the whole person due to his back condition; this impairment did not take into consideration the considerable pain that he is experiencing.  He had severe constant lower back pain.  

VA spine examination conducted in February 2007 reports low back pain with no radiation into the lower extremities.  The Veteran denied any incapacitating episodes in the past 12 months requiring prescribed bed rest.  He also denied any surgery to the back.  Physical examination revealed lumbar spine flexion of 60 degrees with end of range pain.  The range of motion was not additionally limited following repetitive use.  Palpation of the back showed no spasm or tenderness.  The Veteran's gait was normal.  Straight leg raise was negative, bilaterally, with incomplete effort upon motor examination of the lower extremities.  The diagnosis was lumbosacral DDD and lumbar degenerative joint disease (DJD).

In an April 2007 VA treatment report, the Veteran complained of low back pain for 5 days.  He stated he had a long history of back pain and it was the same thing that he had for years.

The Veteran was given work excuse from November 6, 2007 to November 11, 2007 due to back and neck pain.  He was seen in emergency room and the assessment was cervical disc disease.

In February 2008, the Veteran complained of chronic low back pain with acute exacerbation and radiculopathy into the lower extremity.  He rated the intensity of his low back pain as 6 on a scale of 1 to 10.  Aggravating factors were increased activity and alleviating factors were medication, steroid injection and physical therapy.

In July 2009, he was seen again for acute exacerbation of the lower back pain with radiation to the left leg.  He rated the intensity of his low back pain as 9 on a scale of 1 to 10.

An October 2009 VA treatment report reflects that the Veteran's MRI reports showed the findings seen in 2006, DDD and degenerative stenosis, with narrowing of the space around the nerve endings.  He did not have a herniated disc, a disc that has slipped out completely from between the vertebral bones.  There was no compression on the spinal cord.

A November 2009 VA treatment report reflects pain with flexion of the lumbar spine.  There was pain in the lower back with walking, getting out of chair.  MRI showed degenerative stenosis.  The Veteran stated most recently, back pain had been severe over the past 3 months and he had been using his father's "stick" for several years.  It was difficult to find a comfortable position.  He rated the intensity of the pain as 10 on a scale of 1 to 10.

A January 2010 VA treatment report reflects the Veteran's lumbar mobility was 75 percent limited with all directions.  He was able to perform flexion however this significantly increased his right-sided pain.

In February 2010, the Veteran complained of flare up of the lower back pain that radiated into his tailbone and into both legs.  He rated the intensity of the pain as 10 on a scale of 1 to 10.

A June 2010 VA treatment report reflects that the Veteran continued in excruciating pain in the low back radiating to the right leg, lateral lower leg, and 4th and 5th toes of the right foot.  He was taking medication without relief.  It was noted that MRI done in April showed a new large extruded disc on the right with high grade compression, which was a new finding since September 2009.

A July 2010 VA spine examination report shows the Veteran's report of pain that was constant and radiated down the right leg causing cramping in the thigh down to the foot.  He reported it affected his ability to walk and that his right leg was difficult to move and he had trouble with long distances.  He reported incapacitating episodes but did not have a period of time.  As for functional impairment, the Veteran was currently unemployed and was on disability for his back for about a year.  He reported it affects his activities of daily living in that he could not stand for any length of time and had to use a stool around the house to stay with him in order to get things done around the house.  He endorsed flare-ups which happened about every 2 months and lasted for a few weeks or usually 3 weeks.   He used a cane and wore a brace for assistive device.

The range of motion for the lumbar spine was 10 degrees flexion, 0 degrees extension, 5 degrees right and left lateral bending, and 0 degrees of right and left rotation.  There was no palpable spasm.  He was unable to toe walk, maintain his toe rise for heel walk, or do tandem walk without support.  His normal gait was antalgic.  The diagnosis was lumbar degenerative disk disease with acute herniated nucleus pulposus of the right disk with nerve root impingement and right lumbar radiculopathy.

During a July 2010 VA neurological examination, the examiner stated that the Veteran did not describe any incapacitating episodes that have a total duration of 4 weeks but less than 6 weeks and that he did not have symptoms due to intravertebral disk that requires bed rest.

In this case, the evidence of record does not show that the Veteran had any physician-prescribed bed rest due to his intervertebral disc syndrome.  During the February 2007 VA spine examination, the Veteran denied any incapacitating episodes in the previous 12 months requiring prescribed bed rest.  The July 2010 VA spine examiner states that although the Veteran reported incapacitating episodes he did not have a period of time.  Further, the July 2010 VA neurological VA examiner that the Veteran did not have symptoms due to intravertebral disc that required bed rest.  Accordingly, a rating in excess of 40 percent under the criteria for intervertebral disc syndrome under either the older or new regulations is not applicable.

Further, under the old criteria, a 40 percent rating is the maximum rating available under Diagnostic Code 5292 or 5295, based on severe limitation of motion.  As such, further discussion of these diagnostic codes is of no benefit to the Veteran.

Turning to the current criteria beginning in September 26, 2003, the medical evidence of record shows flexion limited to 60 degrees in February 2007, to 28 degrees in March 2006, and 10 percent in July 2010; extension limited to 8 degrees in March 2006 and 0 degrees in July 2010; bilateral lateral flexion limited to 15 degrees in March 2006 and to 5 degrees in July 2010; bilateral rotation limited to 0 degrees in July 2010.  Additionally, a January 2010 VA treatment record reflects that the Veteran's lumbar mobility was 75 percent limited in all directions, without providing precise measurements.  A combined range of motion of the thoracolumbar spine was 20 degrees, at worst.  While severe limitation of motion has been shown, a rating greater than 40 percent is not warranted based under the General Rating Formula.  A 40 percent rating contemplates forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  However, a higher 60 percent rating under the General Rating Formula requires showing of unfavorable ankylosis of either the thoracolumbar spine or the entire spine.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Despite its pronounced symptomatology, the Veteran's thoracolumbar spine retained some range of motion.  Thus, the unfavorable ankylosis of either the thoracolumbar spine or the entire spine was not shown.

Furthermore, despite the Veteran's reported painful motion, the evidence does not show that flare-ups result in any disability equivalent to unfavorable ankylosis such that a higher orthopedic rating would be warranted.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, based on the evidence of record, a 40 percent rating is warranted for the orthopedic manifestations of the Veteran's service-connected lumbosacral DDD under the current General Rating Formula.

Consideration has been given to whether there are any neurologic manifestations of the Veteran's service-connected lumbar spine disability warranting separate ratings.  To that effect, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).  Concerning this, the Veteran is already service connection for radiculopathy of the right lower extremity.  A December 2003 VA urgent care report reflects that there was no urinary or bowel problem.  A March 2004 VA treatment report also reflects that there was no incontinence, dysuria or hematuria.  In an April 2007 VA treatment report, the Veteran denied dysuria.  He was not having any bladder/bowel problems.  As such, objective neurologic abnormalities associated with the Veteran's lumbar spine disability other than radiculopathy have not been shown.

Radiculopathy of the Right Lower Extremity

A separate rating for radiculopathy right lower extremity was granted with a 10 percent rating effective September 26, 2003.  Radiculopathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Turning to the evidence of record, a December 2003 VA urgent care report reflects on examination, strength and reflex were within normal limits.  

A March 2004 VA treatment report reflects that on examination of the lower extremities, there was no spinous process tenderness or saddle paresthesias.  There was no numbness.  Pain was in the mid low back with radiation to hips and legs, bilaterally.  Deep tendon reflexes of the lower extremities were 2/4 and symmetric and strength was 5/5 but they were fatigued and giving up quickly due to pain.  There was no atrophy.

A March 2006 private treatment report reflects that the Veteran occasionally had tingling in the right leg and thigh.  His knee and ankle reflexes are normal.  On light touch, he reported funny feeling in the whole right leg-not following a dermatomal pattern.  There was no obvious muscle atrophy in his legs.

Another March 2006 private treatment record reflects there was numbness in the right leg to all of his toes.  On physical examination, there was 1 cm atrophy of the right thigh as compared to the left.  There was decreased sensation to light touch over the right great toe.  Deep tendon reflexes were physiological.  Using the atrophy model, there is a 1% impairment of the whole person due to the atrophy of the right thigh.  Finding of sensation loss about the great toe fit the right L-4 nerve roots.

In a January 2007 VA neurology consultation report, the Veteran reported low back pain radiating to both legs worse on the right than on the left.  On physical examination, in the lower extremities, there was some decreased sensation in the L5 distribution on the left, the sacroiliac distribution on the right.  He did not make good effort at times on muscle testing but other than the weakness of finger abduction there are no motor deficits.

VA spine examination conducted in February 2007 reports low back pain with no radiation into the lower extremities.  

A November 2009 VA treatment report reflects constant pain in the right leg radiating to right toes that was constant and cramping.  The Veteran ambulated with a cane and needed assistance with activities of daily living occasionally.   

In December 2009, the Veteran had an independent evaluation for a second opinion regarding his chronic pain.  He continued with bilateral lower back pain radiates to the right leg and ambulated with a cane due to the pain that moved down the back of his leg.   There was weakness in the right lower extremity.  

A July 2010 VA spine examination reports motor examination showed 4+/5 strength throughout which was symmetric.  Deep tendon reflexes were 2+ patellar, bilaterally, and Achilles.  Sensation exam showed mild decrease to the mediolateral thigh which was normal in the anterior thigh.  The Veteran had marked decrease over the lateral foot and the posterior aspect of his foot but it was normal to the medial aspect of his right foot.  

The Veteran underwent a VA neurological examination in July 2010.  The examiner indicated that the claims file was not reviewed.  The Veteran reported cramps and numbness in the right leg.  On physical examination of the right lower extremity, there was no muscle atrophy and no weakness.  There was a decrease in monofilament light touch in a distribution which did not conform to a single peripheral nerve or nerve root but rather took in territory of both the sciatic and sural nerves or L4-S1 nerve roots.  Knee jerk was 2+ and ankle jerk was absent.  The examiner further found that there were no objective neurologic abnormalities by physical examination.

The Veteran underwent a VA peripheral nerves examination in July 2014.  The examiner indicated that the claims file was not reviewed.  The pertinent diagnosis was radiculopathy of the right L-5 nerve roots.  Reported symptoms included mild constant paresthesias and/or dysesthesias and numbness in the right lower extremity.  Muscle strength testing showed normal strength in the right knee extension, ankle plantar flexion, and ankle dorsiflexion; there was no muscle atrophy.  Deep tendon reflexes were normal in the right knee and ankle.  Light touch sensory examination was normal in the right upper anterior thigh, thigh/knee, lower leg/ankle, but there was decreased sensation in the right foot/toes (L-5).  There were no trophic changes attributable to peripheral neuropathy.  The Veteran's gait was antalgic due to back pain.  The examiner noted that the affected nerves were internal saphenous nerve and there was mild incomplete paralysis.  EMG studies performed on the right lower extremity were normal.  The examiner found that the Veteran's peripheral nerve condition impacted his ability to work as back pain was the issue most likely to impair work ability.  

As detailed above, the medical evidence reflects the Veteran's complaints of radiating pain, at times excruciating, and numbness symptoms in the right lower extremity, as well as objective evidence of sensory disturbances and slightly decreased motor function and 1 cm atrophy in the right thigh.  

The Veteran's right lower extremity symptoms are compatible with an incomplete paralysis of the sciatic nerve that is no more than moderate in degree.  While the Veteran has reported weakness in the right lower extremity, the January 2007 VA neurology consultation revealed no motor deficits.  The July 2010 VA spine examination reported that motor examination showed 4+/5 strength throughout; however, during a neurological examination in the same, no weakness was shown.  Further, the July 2014 VA examination noted muscle strength examination showed normal strength specifically in the right knee extension, ankle plantar flexion and ankle dorsiflexion.  As such, motor function of the Veteran's right lower extremity is slightly decreased, at most.

Further, although the March 2006 private physician noted 1 cm atrophy of the right thigh, no obvious muscle atrophy was found at another March 2006 private treatment session.  Further, during all VA treatments and examinations, it was noted there was no muscle atrophy.  Indeed, the July 2014 VA examiner specifically found that there were no trophic changes attributable to peripheral neuropathy.

Additionally, the record lacks evidence of decreased reflexes or any organic changes resulting from the lower spinal disorder.  

Therefore, resolving all reasonable doubt in the Veterans favor, the Board finds that the Veteran's neurologic impairments caused by radiculopathy of the right lower extremity are no more than moderate in degree, which warrant no more than 20 percent rating under Diagnostic Code 8520.  38 C.F.R. § 4.124a.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's mood disorder is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the currently assigned 50 percent rating.  

The Veteran's lumbosacral DDD is evaluated by the General Rating Formula, which account for pain and limitation of motion and functional limitations associated with disability of the spine.  He does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, General Rating Formula.  Neurologic manifestations of the lumbar spine disability separately evaluated under 38 C.F.R. § 4.120, which contemplates the degree of motor function, trophic changes, and sensory disturbances caused by the affected nerves.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from each service-connected disability with the pertinent schedular criteria does not show that his service-connected mood disorder, lumbosacral DDD or radiculopathy of the right lower extremity present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, there is no evidence of record that would warrant ratings in excess of those assigned herein for his mood disorder, lumbosacral DDD or radiculopathy of the right lower extremity during the respective rating periods on appeal.  See Fenderson, 12 Vet. App. at 126.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning initial ratings greater than those assigned herein for the Veteran's mood disorder, lumbosacral DDD and radiculopathy, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to an initial rating of 50 percent, but no higher, for mood disorder is granted.

Entitlement to an initial rating in excess of 20 percent for lumbosacral DDD, prior to September 26, 2003, is denied.

Entitlement to an initial staged rating in excess of 40 percent for lumbosacral DD, from September 26, 2003 to September 28, 2010, is denied.

Entitlement to an initial rating of 20 percent, but no higher, for radiculopathy of the right lower extremity associated with lumbosacral degenerative disk disease is granted.


REMAND

With regard to the proper rating to be assigned for the Veteran's lumbosacral DDD from January 1, 2011, the medical evidence of record reflects that the Veteran underwent a surgery in September 2010 for worsening lumbar spine symptoms.  Specifically, MRI showed a new, large extruded disc on the right with high-grade compression, which was a new finding since September 2009, and the Veteran underwent L5-S1 microdiskectomy on September 29, 2010.  However, the Board realizes that he last underwent a VA spine examination in July 2010 to determine the severity of his service-connected low back disability.  In light of the Veteran's worsening lumbar symptoms and subsequent surgery, the Board deems it necessary to provide the Veteran with a new examination for an adequate evaluation of the current condition of his service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Given the appealed claim for an increased rating for lumbosacral DDD for the period from January 1, 2011 that has not yet been adjudicated, the claim for a TDIU is deferred pending completion of the action requested below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Columbia, South Carolina dated from March 2015 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbosacral DDD.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

3.  After completing the above development, and any other development deemed necessary, taking into account all of the evidence of record, readjudicate entitlement to a rating in excess of 40 percent for the service-connected lumbosacral DDD for the period from January 1, 2011.

4.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion on the impairment in occupational functioning caused solely by the Veteran's service-connected disabilities, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  After completing the above, adjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


